ORDER

PER CURIAM.
Carmie Latta (“Mother”) appeals on behalf of her son, Ryan Latta (“Child”), from a jury verdict in favor of Carrie Carda, M.D. (“Doctor”), in a medical malpractice action. Mother claims Child was injured by Doctor’s negligence during the birthing process.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).